Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A comparison of the claims in related patents and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Claim 13, line 20, “of each other.” should be “of each other,”.  
Claim 20 is a repeat of claim 8.  It is recommended that the one of the claims be deleted or to change the dependency of either of the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent up on claim 4.  Claim 4 requires a central screw, however claim 5 recites the limitation “the barrel further comprises a central screw”.  It is unclear if the screw is the same in which case claim 5 would read “the central screw” or if claim 5 should be dependent upon claim 1.  For purposes of examination claim 5 is assumed to be dependent upon claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 - 9, 11 - 13 and 15 - 20 rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. Lamborne et al. (US 2011/0166600 A1). 

Regarding claim 1, Lamborne discloses a method of surgically stabilizing adjacent vertebral bodies (Abstract, paragraph [0066-69]), said method comprising: 
providing an implantable device (paragraph [0059-69 & 0141-147], ref. 2000, Figs. 53 - 54), the implantable device including: 
a barrel (paragraph [0141], refs. 2002); 
a first plate having multiple projections extending from the first plate (paragraph [0133, 141], ref. 1904,1908, Figs. 50, 53-54), the first plate configured to movably couple to the barrel (paragraph [0145]); and 
a second plate having multiple projections extending from the second plate (paragraph [0133, 141], ref. 1906,1910, Figs. 50, 53-54), the second plate configured to movably couple to the barrel (paragraph [0145]), 
wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height (paragraph [0142]), wherein the barrel comprises a first endplate (ref. 1922), a second endplate (ref. 2002), an actuator positioned between the first endplate and the second endplate (paragraph [0139], ref. 1952, Fig. 51), wherein the actuator includes a first ramp and a second ramp for abutting one of either the first end plate or the second endplate to cause expansion of the barrel (see remarked Fig. 51 below in one interpretation of the ramps, in a second different interpretation each of refs. 1952 may be considered the first and second ramps), 
wherein the first and second plates are configured to move independently of each other (the two plates are separate pieces and fully capable of moving independently of each other relative to the barrel);
 inserting the implantable device into an interspinous space between the adjacent vertebral bodies (Abstract, Fig. 1); and 
expanding the barrel from the first height to the second height using the actuator (paragraphs [0142-143]).

    PNG
    media_image1.png
    452
    528
    media_image1.png
    Greyscale

Regarding claim 2, Lamborne discloses the method of claim 1, wherein the second height is greater than the first height (the second height is considered to be the expanded height, thus being greater than the first unexpanded height).  

Regarding claim 3, Lamborne discloses the method of claim 1, wherein the barrel has a bulleted shape in both a lateral direction and a posterior direction (Fig. 53 shows a bullet shape in both the lateral and posterior directions due to the curved cross-section).  

Regarding claim 4, Lamborne discloses the method of claim 1, wherein the implantable device further includes a central screw (ref. 1956) threadably coupled to the actuator (Figs. 51, 54) and configured to move the first end plate relative to the second endplate to cause expansion of the barrel upon rotation of the central screw (paragraph [0143]).  

Regarding claim 5 (as best understood), Lamborne discloses the method of claim 1, wherein the barrel further comprises a central screw (ref. 1956) inserted through the first ramp and the second ramp (if the interpretation of the ramps is taken to mean each of the shaded portions as shown above in remarked Fig. 51, then the central screw is inserted between the ramps).  

Regarding claim 6 (as best understood), Lamborne discloses the method of claim 5, wherein the first ramp and the second ramp are configured to act on the first endplate and the second endplate in response to a rotation of the central screw (paragraph [0143], Fig. 53).  

Regarding claim 7, Lamborne discloses the method of claim 1, wherein the barrel comprises a first window and a second window, the first window and the second window configured to receive graft packing material (paragraphs [0063-64] disclose the use of bone growth promoting substances, including grafts, placed inside the implant and paragraph [0135] and Fig. 53 show a plurality of windows ref. 2030 fully capable of receiving said grafts).  

Regarding claim 8, Lamborne discloses the method of claim 1, wherein the first endplate having a shaped groove and the second endplate having a shaped groove (Fig. 53, ref. 1916).  

Regarding claim 9, Lamborne discloses the method of claim 1, wherein the first plate and the second plate are each shaped in a lordotic profile (see remarked Fig. 53 below).  

    PNG
    media_image2.png
    412
    560
    media_image2.png
    Greyscale




Regarding claim 11, Lamborne discloses the method of claim 1, wherein the first plate is locked in position using a first set screw at any position within a range of motion for the first plate and the second plate is locked in position using a second set screw at any position within a range of motion for the second plate (paragraph [0139] discloses the use of set screw ref. 1956 to secure the plates in a desired portion).  

Regarding claim 12, Lamborne discloses the method of claim 11, wherein the first set screw includes a cup-shaped end to lock the first plate in position and the second set screw includes a cup-shaped end to lock the second plate in position (see remarked Fig. 51 below which shows a tapered end or cup-shape).

    PNG
    media_image3.png
    439
    550
    media_image3.png
    Greyscale



Regarding claim 13, Lamborne discloses a method of surgically stabilizing adjacent vertebral bodies (Abstract, paragraph [0066-69]), said method comprising: 
providing an implantable device (paragraph [0059-69 & 0141-147], ref. 2000, Figs. 53 - 54), the implantable device including: 
a barrel (paragraph [0141], refs. 2002) having a first portion (ref. 1922) and a second portion (ref. 2002); 
a first plate (ref. 1906, Fig. 53) shaped in a lordotic profile movably coupled to the barrel (see remarked Fig. 53 below, paragraphs [0145]), wherein the first plate is capable of angulating relative to the first portion of the barrel (paragraphs [0133, 141]); and 
a second plate (ref. 1904, Fig. 53) shaped in a lordotic profile movably coupled to the barrel (see remarked Fig. 53 below, paragraphs [0145]), wherein the second plate is capable of angulating relative to the second portion of the barrel (paragraphs [0133, 141]), 
wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height (paragraph [0142]), 
wherein the barrel comprises a first endplate (ref. 1922), a second endplate (ref. 2002), an actuator positioned between the first endplate and the second endplate (paragraph [0139], ref. 1952, Fig. 51), wherein the actuator includes a first ramp and a second ramp for abutting one of either the first endplate or the second endplate to cause expansion of the barrel (see remarked Fig. 51 below in one interpretation of the ramps, in a second different interpretation each of refs. 1952 may be considered the first and second ramps, paragraphs [0142-143]), 
wherein the first and second plates are configured to move independently of each other (the two plates are separate pieces and fully capable of moving independently of each other relative to the barrel), 
inserting the implantable device into an interspinous space between the adjacent vertebral bodies (Abstract, Fig. 1); and 
expanding the barrel from the first height to the second height using the actuator (paragraphs [0142-143]).

    PNG
    media_image1.png
    452
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    560
    media_image2.png
    Greyscale




Regarding claim 15, Lamborne discloses the method of claim 13, wherein the first portion and the second portion are rails that extend from a same side of the barrel (Fig. 53).  

Regarding claim 16, Lamborne discloses the method of claim 13, wherein the second height is greater than the first height (the second height is considered to be the expanded height, thus being greater than the first unexpanded height).  

Regarding claim 17, Lamborne discloses the method of claim 13, wherein the first plate is locked in position using a first set screw at any position within a range of motion for the first plate, the first set screw having a cup-shaped end; and the second plate is locked in position using a second set screw at any position within a range of motion for the second plate, the second set screw having a cup-shaped end (paragraph [0139], ref. 1956, see remarked Fig. 51 above showing the cup-shaped end or tapered end).  

Regarding claim 18, Lamborne discloses the method of claim 13, further comprising a central screw (ref. 1956) threadably coupled to the actuator and configured to move the first end plate relative to the second endplate to cause expansion of the barrel upon rotation of the central screw (paragraph [0139]).  

Regarding claim 19, Lamborne discloses the method of claim 13, wherein the barrel comprises a first window and a second window, the first window and the second window configured to receive graft packing material (paragraphs [0063-64] disclose the use of bone growth promoting substances, including grafts, placed inside the implant and paragraph [0135] and Fig. 53 show a plurality of windows ref. 2030 fully capable of receiving said grafts).    

Regarding claim 20, Lamborne discloses the method of claim 1, wherein the first endplate having a shaped groove and the second endplate having a shaped groove (Fig. 50, ref. 1916).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamborne et al. (US 2011/0166600 A1) in view of Gordon et al. (US 2011/0319936 A1).

Regarding claim 10, Lamborne discloses the method of claim 1, except wherein the first plate comprises a bushing to enable the first plate to angulate about the bushing and the second plate comprises a bushing to enable the second plate to angulate about the bushing.  

Gordon teaches a spinous process fusion implant comprising a plate (Fig. 3, ref. 102) connected to the implant via a rail (Fig. 3, ref. 110), wherein the plate comprising a bushing (paragraph [0103], refs. 112, 114) to enable the plate to angulate about the bushing and therefore the rail (paragraphs [0103, 108]). Gordon teaches that the bushing allows for polyaxial movement which may further be locked once a desired position is found (paragraphs [0108, 118, 125)).

It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the device of Lamborne to include the bushing in the
connection between arms 1922 and aperture 1916, as taught by Gordon, such that the
first plate comprises a bushing to enable the first plate to angulate about the bushing
and the second plate comprises a bushing to enable the second plate to angulate about
the bushing as this would allow for polyaxial movement, to provide a greater number
positions available to the surgeon, which may be locked once such a desired position is
found.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamborne et al. (US 2011/0166600 A1).
Regarding claim 14, Lamborne discloses the method of claim 13, except wherein the first plate is configured to angulate up to about 25 degrees relative to the first portion and the second plate is configured to angulate up to about 25 degrees relative to the second portion. However paragraph [0142] discloses that the first and second plates may be angularly adjusted relative to the barrel.  

It would have been obvious to one having ordinary skill in the art at the time the
invention was made to construct the device of Lamborne such that the first plate is
configured to angulate up to about 25 degrees relative to the first portion and the
second plate is configured to angulate up to about 25 degrees relative to the second
portion, since it has been held that where the general conditions of a claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773